Order of disposition, Family Court, New York County (Jeffry H. Gallet, J.), entered June 10, 1991, which adjudicated appellant a juvenile delinquent upon a finding that he committed acts which, if committed by *304an adult, would constitute the crimes of robbery in the third degree and criminal possession of stolen property in the fifth degree, and placed him on probation for 18 months, unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to the presentment agency (Matter of Michael D., 109 AD2d 633, 634, affd 66 NY2d 843), the element of forcible stealing underlying a robbery charge (Penal Law § 160.00) was satisfied by proof that appellant used his elbow to push the complainant into the street as he snatched a pierced earring from her ear, pulling it off with a downward motion, thereby demonstrating more than just "a nonphysical, unobtrusive, snatching” (People v Rivera, 160 AD2d 419, lv denied 76 NY2d 795). Concur— Carro, J. P., Ellerin, Kupferman and Kassal, JJ.